Citation Nr: 1029344	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased rating for lumbar spondylosis with 
bilateral facet joint arthritis at L4-5 and L5-S1, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran had active service from December 1987 to November 
1989.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted an increased rating of 20 
percent for lumbar spondylosis, effective from December 19, 2005.  
The Veteran is presumed to be seeking the maximum benefit allowed 
by law and regulation and thus the claim remains in controversy.  
AB v. Brown, 6 Vet. App. 35, 38 (1993) (cited in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In the Veteran's May 2007 substantive appeal, he requested a 
hearing before the Board, to be held at the central office in 
Washington, D.C.  A central office hearing was scheduled for May 
2008, but was later cancelled by the Veteran.  In a July 2008 
letter, the Veteran requested a hearing before the Board to be 
held at his local RO.  A Travel Board hearing was scheduled for 
November 2008, but also was cancelled by the Veteran.  As such, 
the hearing requests are deemed withdrawn.  38 C.F.R. § 
20.704(d).


FINDING OF FACT

The Veteran's lumbar spondylosis with bilateral facet joint 
arthritis at L4-5 and L5-S1 is manifested by limitation of 
flexion of the thoracolumbar spine to 40 degrees with additional 
functional loss following repetitive motion, but without any 
incapacitating episodes having a duration of more than six weeks 
in any one-year period.


CONCLUSION OF LAW

The criteria for a 40 percent rating, and no higher, for lumbar 
spondylosis with bilateral facet joint arthritis at L4-5 and L5-
S1 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide 
such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  A requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim had been eliminated.  73 Fed. Reg. 23,353 
(Apr. 30, 2008).  

The Veteran was informed of the evidentiary requirements to 
substantiate his increased rating claim, including evidence 
showing that his service-connected condition had worsened, in 
letters sent by the RO in February 2006 and May 2008.  The May 
2008 letter informed the Veteran that a disability rating from 0 
to 100 percent would be assigned by using a schedule for 
evaluating disabilities, and that VA considers the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and their impact upon employment.  This letter also 
provided examples of the types of evidence the Veteran could 
submit in support of his increased rating claim, to include 
information about on-going treatment records, recent SSA 
determinations, statements from employers, and lay statements 
from other people.  The Board notes that the case of Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) was recently overruled 
insofar as it requires notice regarding the impact of the 
Veteran's disability on daily life and the rating criteria 
specific to the Veteran's claim.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Any error relating to the timing 
of these notice elements is harmless.  The Veteran's claim was 
subsequently readjudicated following these notices by way of a 
supplemental statement of the case (SSOC) issued in June 2008.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims file consist 
of the Veteran's service treatment records and VA and private 
medical treatment records.  The Veteran was also afforded VA 
examinations.  The Veteran's last examination was conducted in 
June 2008.  He requested a new VA examination in a July 2008 
letter.  The evidence has not shown a worsening of severity, nor 
did the Veteran indicate as much in the July 2008 correspondence.  
The Board finds that the record adequately reveals the current 
state of his disabilities and remanding the case for another VA 
examination would serve no useful purpose and would only result 
in further delay.  See Allday v. Brown, 7 Vet. App.  517, 526 
(1995).  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. §§ 5103(a) or 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
his claim.  


Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Under the general formula for rating diseases and injuries of the 
spine, the following ratings will apply.  A 10 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent of more of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation is not available for limited 
motion or favorable ankylosis of the lumbar spine.  A 40 percent 
rating requires forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine is evaluated as 50 percent disabling, and 
unfavorable ankylosis of the entire spine is evaluated as 100 
percent disabling.  See 38 C.F.R. § 4.71a, DCs 5235-5242.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Id. at Note 1.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id. at 
Note 2.

For intervertebral disc syndrome (IVDS) manifested by 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months, a 60 percent evaluation is 
warranted.  With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months, a 20 
percent evaluation is warranted.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In determining 
the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 are for consideration. Id.  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only 
be considered in conjunction with the Diagnostic Codes predicated 
on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").


Analysis

Private treatment records show that the Veteran was treated for 
an injury to his lower back and sacrum and diagnosed with a 
lumbar strain, after he suffered a fall while walking down icy 
steps in December 2004.  An X-ray performed on December 30, 2004 
showed degenerative disc disease at L5-S1 with facet arthropy at 
L5-S1 and evidence of bridging osteophyte on the right of the 
sacroiliac joint.  Treatment records dated between December 2004 
and February 2006 show treatment for chronic complaints of 
moderate to severe low back pain since the fall.  The Veteran 
also reported neurological symptoms of weakness and numbness 
associated with the back pain.  Additional medical records dated 
throughout June 2005 show the Veteran also complained of 
coccyopal pain status-post the fall.  He denied any change in his 
bowel or bladder habits, but did note difficulty sleeping due to 
the pain.  Treatment consisted of physical therapy, analgesics, 
and muscle relaxants.  An MRI study conducted in January 2006 
showed very minimal degenerative spondylolisthesis on L4 on L5; 
and multi-level spondylosis as described without evidence of 
significant neural foraminal compromise.

The Veteran underwent a VA examination in April 2006.  He 
reported a 30 year history of traumatic onset of his back pain.  
He stated that his back pain had become progressively worse over 
the past 8 to 10 months, and involved his right lower extremity.  
The right lower extremity pain was said to radiate down his right 
buttock, past his knee, and into his lateral right lower 
extremity.  There also was a minimal amount of left buttock pain.  
The Veteran reported that he had been treated privately and had 
received a lumbar corset, TENS unit, physical therapy, and 
several steroid injections.  The Veteran further reported that he 
had experienced back pain on a daily basis with a severity level 
of 8/10.  He reported periods of incapacitation over the past 12 
months mainly related to when he had his steroid shots and was on 
rest aftewards.  These periods were said to have lasted between 
one and three weeks.  The Veteran denied any bowel or bladder 
symptoms.  

Objectively, the Veteran was observed to walk with an upright 
slow gait, but with a cane in his right hand.  He had reported 
use of the cane over the last 8-10 months.  Examination of the 
lumbar spine revealed some tenderness to palpation at the L4-5, 
S1 paraspinous musculature bilaterally.  Sciatic notch tenderness 
was present bilaterally, but more so on the right.  Straight leg 
raise was positive on the right radiating down past his knee in 
the lateral aspect.  Left leg straight leg raise was negative.  
Lasegue's sign was negative bilaterally.  Motor strength was 
normal in the bilateral legs, except for 4/5 strength in the 
right lower extremity.  Patella tendon jerk reflexes were +2, and 
ankle jerk reflexes were 1+ bilaterally.  The Veteran was able to 
heel and toe walk, although with some difficulty.  Range of 
motion was limited secondary to pain.  Measurements included 
flexion to 45 degrees, extension to 10 degrees, lateral rotation 
to 10 degrees bilaterally, and lateral flexion to 20 degrees 
bilaterally.  All ranges of motion exacerbated the Veteran's pain 
and repetitive motion limited the ranges of motion.  There was no 
exacerbation of the radicular-like symptoms.  The examiner 
indicated that quantification of any additional limitation of 
motion could not be expressed with any degree of medical 
certainty.

X-rays were performed and showed significant facet joint 
arthritis bilaterally at L4-5 and 5-1.  There was also a 10 
percent degenerative spondylolisthesis at L4-L5, and degenerative 
disc space at L5-S1.  The examiner's diagnosis was lumbar 
spondylosis with moderate to severe bilateral facet joint 
arthritis at L4-L5 and L5-S1; and right L5 radiculopathy.  

In a letter dated in September 2006, the Veteran's supervisor 
stated that the Veteran was employed as a letter carrier for the 
US Postal Service and in the past year had missed a total of 46 
days from work all due to the back pain.  

VA treatment records dated between April 2006 and July 2006 show 
continued treatment for complaints of chronic back pain with 
bilateral radicular symptoms.  An X-ray conducted in April 2006 
showed degenerative changes at the lower facet joints and both S1 
joints.  An X-ray in June 2006 showed degenerative changes of the 
lumbar spine with stable Grade I anterior subluxation of L4 over 
L5.

Medical records from a private pain clinic show the Veteran was 
treated for his low back pain and right radicular symptoms 
between July 2006 and August 2006, with a series of extra-spinal 
epidural blocks with only intermittent relief achieved.  
Additional medical records from another private sports clinic 
show the Veteran underwent physical therapy from April 2006 to 
August 2006.  The physical therapy records reflect that the 
Veteran had limited flexion in his spine.  He was observed to 
have an antalgic gait pattern, positive straight leg raise and 
overall decreased range of motion and strength.  The Veteran also 
complained that some of the physical therapy treatment increased 
his pain.  The Veteran was treated by another private physician 
between June 2007 and May 2008, where he underwent a series of 
nerve blocks for his severe low back pain with right lower 
extremity and hip symptoms.  

Records from the East Jackson Hospital include a report from an 
MRI study completed in May 2007.  The MRI showed severe facet 
arthrosis at L4-L5 and L5-S1 with associated Grade I 
spondylolisthesis at L4-L5; but no significant spinal stenosis or 
neural impingement.  There was normal disc bulge at L4-5 and no 
significant disc pathology at L5-S1.  The records also reflect 
the Veteran's complaint that none of his prior treatment had 
resolved his back pain.  

The Veteran was afforded a VA examination in June 2008.  He 
reported constant severe back pain.  The pain was present in the 
midline of the lumbar spine but it radiated to the right buttock 
and down into the right foot.  The Veteran denied bowel 
dysfunction but did report an increased urgency to bladder 
control.  He denied any motor or sensory deficits.  He denied use 
of assistive devices and was reportedly able to walk 50 yards.  
He denied problems with activities of daily living.  The Veteran 
stated that he worked for the post office and primarily had a 
sedentary position, where he drove around and delivered mail.  He 
reported use of a back brace daily, but was not noted to be 
wearing it during the current examination.  The Veteran reported 
that he had multiple nerve blocks over the past two years.  He 
denied other flare-ups, exacerbations, or physician ordered bed 
rest in the past 12 months.  

On physical examination of the bilateral lower extremities, the 
dorsalis pedis pulses were 2+.  The Veteran was fully sensate to 
light touch in all dermatomal distributions.  He had 4/5 strength 
in all muscle groups bilaterally.  Deep tendon reflexes were 
symmetric.  Babinski was downgoing, straight leg raising was 
negative and there was no clonus bilaterally.  The Veteran's 
lumbar spine range of motion included 40 degrees of flexion, 20 
degrees of extension, 20 degrees of right and left lateral 
flexion, and 20 degrees of right and left lateral rotation.  The 
active and passive ranges of motion were the same, and there was 
no change with repetition.  Pain was noted throughout the entire 
range of motion.  The examiner noted that the Veteran had some 
exaggeration of his symptomalogy and was not putting forth a 
maximum effort during the range of motion and strength 
examinations.  The Veteran was able to stand on his heels and 
toes without difficulty.  Tenderness with palpation was present 
on the lumbar spine.  

X-rays of the lumbar spine showed no fracture or dislocation of 
bony destructive lesion.  There was subluxation of L4 on L5 
approximately 10 percent, subluxed anteriorly.  There also was 
facet sclerosis present in the lower lumbar spine to include L4-
L5 and L5-S1.  The assessment was spondylolisthesis, L4-L5 grade 
one; and facet arthropy lower lumbar spine.  Regarding DeLuca, 
the examiner stated that there was mild discomfort on the 
examination.  He noted further that it was conceivable that pain 
could further limit function as described, particularly with 
repetition, however it was not feasible to express this in terms 
of additional limitation of motion with any degree of medical 
certainty.  

The Veteran is currently in receipt of a 20 percent disability 
rating for his service-connected back disability, pursuant to 38 
C.F.R. § 4.71a, DC 5243, effective from December 19, 2005.  He 
contends that a disability rating higher than 20 percent is 
warranted.

The next highest disability rating possible is 40 percent; a 30 
percent evaluation is not available for limited motion or 
favorable ankylosis of the lumbar spine.  In order to warrant a 
40 percent disability rating, the evidence must show either 
forward flexion of the thoracolumbar spine limited to no greater 
than 30 degrees; or, ankylosis of the entire thoracolumbar spine; 
or incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months.  

Out of all the evidence obtained throughout the appeal period, 
the only specific range of motion findings are shown in the VA 
examination reports.  The 2006 and 2008 VA examination reports 
show the Veteran has consistently been able to achieve forward 
flexion of the thoracolumbar spine to a point greater than 30 
degrees.  This degree of forward flexion, while severely limited, 
exceeds that which is required for a 40 percent rating under 
Diagnostic Code 5237.  The Board, however, notes that the Veteran 
was only able to achieve flexion to between 40 and 45 degrees, 
with pain and discomfort present throughout his entire arc of 
motion during both examinations.  The VA examiners opined that 
there was likely to be further limitation of function and loss of 
motion in the Veteran's spine following repetitive use due to 
pain.  While the examiners were unable to quantify the additional 
functional loss/limitation of motion in terms of degrees, the 
Board finds that an additional 10 degree loss of motion is not 
unlikely.  In consideration of this finding, an increased rating 
of 40 percent, and not higher, based on the objective evidence of 
additional functional loss due to pain, in accordance with the 
precepts of DeLuca is warranted.

There is no evidence to support a disability rating higher than 
40 percent.  To achieve a rating greater than 40 percent, there 
must be evidence of unfavorable ankylosis of the entire 
thoracolumbar spine; or unfavorable ankylosis of the entire 
spine; or incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  

In this case, the evidence shows that the Veteran's low back is 
not ankylosed either favorably or unfavorably.  Ankylosis is the 
immobility and consolidation of a joint due to disease, injury or 
surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)].  Although the Veteran has 
severe limitation of motion in his lumbar spine, he has retained 
quantifiable measure of movement in all directions (forward 
flexion, backward extension, left and right lateral bending and 
rotation).  So, by definition, his lumbar spine is not ankylosed 
and a rating higher than 40 percent is not warranted under DC 
5237.  

Although the Veteran reported that he was incapacitated and on 
bedrest for one to three weeks following his steroid injections, 
this is not reflected in the available private treatment records 
as would be expected if such a severe level of impairment had 
occurred.  There is no other objective evidence of any physician-
ordered bed rest for acute signs and symptoms due to IVDS for at 
least six weeks; and, moreover no diagnosis of IVDS has been 
assigned.  Thus, a rating higher than 40 percent is not warranted 
under DC 5243.

The regular schedular standards adequately compensate the Veteran 
for each of his symptoms of the low back disability, including 
abnormal gait, pain, and decreased motion.  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) for back disability 
are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing a rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  In this 
case, the Board finds that a claim for a TDIU is not raised by 
the record as the evidence of record fails to show that the 
Veteran is unemployable.


ORDER

A 40 percent rating, and no higher, for lumbar spondylosis with 
bilateral facet joint arthritis at L4-5 and L5-S1 is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


